DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-5, 7-15, and 17-20, in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that there are generic independent claims 1, 9, and 14.  This is not found persuasive because two or more independent and distinct inventions are not claimed in one application as there are only three independent claims but eleven groupings. Additionally, applicant argues the restriction is improper because it was based on figures instead of claims.
However, according to MPEP 806.04 (f), “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.” 
Therefore, as evidenced by the fact that claim 9 is not a generic independent claim as it is directed to Species K having an electrical switching element and claim 6 further includes features for Species J, it can be established that two or more species are being claimed in the application. Additionally, the species are mutually exclusive because claim 5 recites limitations to Species E and not to any other species and claim 9 recites limitations to Species K and not to any other species.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species J, respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.
Claims 4, 5, 9-13, and 18-20 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species E, G, H, and K, respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.
Claim Objections
Claim 8 is objected to because of the following informalities:
Line 6 of claim 8 is suggested to be amended to “the at least one light modulating element” for consistency and clarity of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a signal generating circuitry powered configured to generate the one or more input signals" in line 7.  It is unclear if the limitation intends to describe a signal generating circuitry configured to generate the one or more input signals or that a signal generating circuitry is being powered by something. For the purpose of examination, the limitation has been interpreted to recite “a signal generating circuitry configured to generate the one or more input signals”. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikko (CA 2766686).
Regarding claims 1 and 14, Mikko discloses an integrated device (see Figure 2A) and method comprising: 
a plurality of photovoltaic elements (200 and 201) receiving a light beam (see Figure 2A), 
wherein each photovoltaic element of the plurality of photovoltaic elements is configured to generate power from a first portion of the received light beam (see Figure 5, where each solar cell absorbs light of a certain wavelength); 
at least one light modulating element (filters 100) connected to the plurality of photovoltaic elements (see Figure 2A), 
wherein the at least one light modulating element modulates, based on one or more input signals (the wavelength of the light is the signal), a second portion of the received light beam (allows light of a certain wavelength to pass through and reflect another portion of wavelength of light; page 13 lines 12-27); and 
at least one light reflecting element (reflecting cover 110) connected to the at least one light modulating element (see Figure 2A), 
wherein the at least one light reflecting element is adapted to reflect at least a portion of the modulated second portion of the light beam in a direction substantially parallel to the received light beam (page 10 line 27-page 11 line 1; see Figure 2A).
	Regarding claims 2 and 15, Mikko discloses all the claim limitations as set forth above, and further discloses each photovoltaic element has a bandgap different than bandgaps of other photovoltaic elements of the plurality of photovoltaic elements (see Figures 2A and 5, where each photovoltaic element absorbs light in a different wavelength range).
Regarding claim 3, Mikko discloses all the claim limitations as set forth above, and further discloses each photovoltaic element of the plurality of photovoltaic elements comprises a diode (photovoltaic pn diode known in the art; see Figure 2A; page 12 line 21-page 13 line 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikko (CA 2766686), as applied to claims 1 and 14 above, and further in view of Zhang et al. (CN 105939148; see English machine translation).
Regarding claims 7 and 17, Mikko discloses all the claim limitations as set forth above, but the reference does not expressly disclose the at least one light modulating element modulates the second portion of the received light beam based on an operating temperature of the integrated device not satisfying a threshold temperature; and 
wherein the plurality of photovoltaic elements, in response to the operating temperature of the integrated device satisfying the threshold temperature, is configured to generate power from the second portion of the received light beam.
Zhang discloses a photovoltaic cell monitor apparatus comprising a processor that monitors the voltage or temperature of the photovoltaic cell (page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as monitoring and optimizing the photovoltaic cell operation based on the operating temperature of the integrated device, as taught by Zhang above, in order to make sure the photovoltaic device is not overheating, which is a commonly known disadvantage for photovoltaic cell operation. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding limitations directed to a manner of operating disclosed at least one light modulating element, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
Regarding claim 8, Mikko discloses all the claim limitations as set forth above, and further discloses one or more first conductors (250 and 251) connected to the plurality of photovoltaic elements (it is disclosed electrical contacts that collect the generated photocurrent are provided; page 21 lines 22-28); 
a power harvesting and storage circuitry configured to harvest the power generated by the plurality of photovoltaic elements (it is disclosed the invention can be installed on a building to provide electricity for air conditioning and household appliances or installed on a vehicle to charge the battery or power electronics in the vehicle, and to charge the battery of portable electronic devices; page 31 lines 1-14), wherein the power harvesting and storage circuitry is connected to the plurality of photovoltaic elements by the one or more first conductors (as set forth above, the one or more first conductors are to collect the generated photocurrent), wherein the at least one light modulating element can be a band pass, short pass, long pass and /or notch filter (page 11 lines 16-17). 
Mikko does not expressly disclose one or more second conductors connected to the at least light modulating element, and a signal generating circuitry powered configured to generate the one or more input signals for the at least one light modulating element, and send the one or more input signals via the one or more second conductors.
	Zhang discloses a photovoltaic cell monitor apparatus (see Figure 2) comprising a current detection unit (102a) and a band-pass filter (102), wherein the band-pass filter detects and extracts one or more preset signals with a preset frequency range.
	As Mikko is not limited to any specific examples of band pass filters to be used in the device and as band pass filters  detecting and extracting signals used in conjunction with a current detection unit for a photovoltaic cell were well known in the art before the effective filing date of the claimed invention, as evidenced by Zhang above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any band pass filter, including a band pass filter having a signal generating circuitry configured to generate the one or more input signals for the at least one light modulating element and sending the one or more input signals via one or more second conductors in the device of Mikko.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721